Citation Nr: 0635714	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for hepatitis C from November 9, 2000 to January 22, 2003.

2. Entitlement to an increased rating for hepatitis C on and 
after January 22, 2003, currently evaluated as 60 percent 
disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1973 
to January 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  From November 9, 2000 to January 22, 2003, the veteran's 
hepatitis C was manifested by chronic daily fatigue and minor 
weight loss.  The evidence of record also showed there was no 
hepatomegalomy, no malnutrition, no vomiting, no anorexia, no 
nausea, and no gastrointestinal disturbance.

2.  On and after January 22, 2003, the veteran's hepatitis C 
was manifested by chronic daily fatigue, occasional nausea, 
loss of appetite, and occasional right upper quadrant pain or 
tenderness on palpation of the right upper quadrant.  The 
evidence of record also showed depression.


CONCLUSIONS OF LAW

1.  From November 9, 2000 to January 22, 2003, the criteria 
for an initial evaluation in excess of 30 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2001); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2006).

2.  On and after January 22, 2003, the criteria for an 
increased evaluation in excess of 60 percent for hepatitis C 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for hepatitis C, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to a post-
remand re-adjudication of the veteran's claims, an April 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although notice was not 
provided to the veteran prior to the initial adjudication of 
his claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This rule applies here on and after January 22, 2003.  But 
from November 9, 2000 to January 22, 2003, the rule does not 
apply because the issue is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  For an initial rating claim, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a November 2002 rating decision, the RO granted service 
connection for hepatitis C and assigned a 20 percent 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7345, 
effective November 9, 2000.  In January 2003, the veteran 
filed a notice of disagreement alleging he was entitled to a 
higher evaluation.  In a June 2003 rating decision, the RO 
increased the evaluation to 30 percent.  The veteran filed a 
substantive appeal.  In a March 2004 rating decision, the RO 
assigned a 60 percent evaluation, under 38 C.F.R. § 4.114, 
Diagnostic Code 7354, effective January 22, 2003.  

From November 9, 2000 to January 21, 2003

VA medical records indicate that on March 2000, the veteran 
weighed 322 pounds.  A June 2000 VA record indicated a 
history of hepatitis C.  The veteran reported gaining 60 
pounds over two years.  Upon examination, the veteran was 
obese and there was no hepatosplenomegaly.  In July 2000, the 
veteran weighed 296 pounds.  The veteran reported constant 
fatigue, weight loss by dieting, loose stools, and no 
heartburn, nausea, vomiting, constipation, or urinary 
symptoms.  The veteran's abdomen was soft and non-tender, 
with normal bowel sounds and no hepatosplenomegaly.  The 
assessments included hepatitis, fatigue likely secondary to 
hepatitis, and obesity.  An August 2000 VA medical record 
indicated the veteran reported fatigue, but stated he was 
able to carry out normal activities.  The veteran weighed 293 
pounds.  The veteran's abdomen was soft, nontender, with 
normal bowel sounds, and no hepatosplenomegaly.  The 
assessments included hepatitis C, normal liver enzymes, 
obesity, hypoxemia, long history of thrombocytopenia, and 
depression.  

An August 2000 private medical record indicated the veteran 
was seen for evaluation of chronic liver disease.  The 
veteran reported that he currently worked as an accountant.  
The veteran reported feeling tired and fatigued.  The 
veteran's abdomen revealed hepatomegaly and a spleen tip and 
no evidence of ascites.  There were no changes in bowel 
habits.  There was no history of ascites, encephalopathy, or 
gastrointestinal bleeding.  There was a history of fatigue.  
The impressions included hepatitis C.  

An October 2000 private medical record indicated the veteran 
had hepatitis C and cirrhosis.  The veteran was stable and 
wished to start treatment with interferon and ribavirin.  
Upon physical examination of the abdomen, there was no spleen 
tip, no evidence of a hernia, the liver was palpable at the 
costal margin, and there was no evidence of ascites.  Another 
October 2000 private medical record showed mildly cirrhotic 
liver with fatty infiltrations.  A November 2000 private 
record indicated the veteran had been on interferon plus 
ribaviran for one month and was tolerating the medication 
well.  There was no evidence of hepatomegaly, no evidence of 
ascites, and the spleen was not palpable.  

A January 2001 private medical record indicated chronic 
hepatitis C.  The veteran was completing 6 months of 
interferon and ribavirin treatment, was feeling well, and was 
tolerating the medication well.  The veteran's weight was 
134.5 kilograms.  Upon examination, the abdomen had no 
visceromegaly.  There was no significant hemolysis and for 
that reason, the liver numbers were almost normal.  The 
diagnosis was chronic hepatitis C.  

A March 2001 VA medical record indicated the veteran was seen 
for hepatitis C and had been on interferon and riboviran for 
4 months.  The veteran reported feeling exhausted and 
depressed.  The veteran weighed 293 pounds.  The assessments 
were hepatitis C and depression.  An April 2001 private 
medical record noted hepatitis C and current treatment of 
interferon and ribavirin.  The veteran weighed 129.5 
kilograms and his abdomen revealed obesity and palpable 
spleen tip.  The diagnostic impression was chronic hepatitis 
C.  A July 2001 private record indicated the veteran was 
receiving interferon and ribavirin therapy.  It was noted 
that the veteran had remained relatively asymptomatic, was 
feeling fatigued, but was tolerating the treatment well.  
Upon examination, the veteran's weight was 120.5 kilograms.  
There was a palpable spleen, non-palpable liver, and no 
ascites.  The diagnosis was chronic hepatitis C, currently 
being treated.

A January 2002 private medical record indicated that the 
veteran had finished his one-year interferon and ribaviron 
therapy.  Upon examination, the abdomen was soft, the liver, 
spleen, kidneys, and intra-abdominal masses were not 
palpable, and there were normal bowel sounds.  The impression 
was history of chronic hepatitis C.  A February 2002 private 
record indicated the veteran had finished therapy in 
November.  The veteran was known to have hepatosplenomegaly 
and thought to have portal hypertension.  

A March 2002 VA fee-based hepatitis C examination was 
conducted.  The veteran reported that he was currently being 
treated with interferon.  The veteran reported that he 
completed routine activities of daily living without 
difficulty, but could no longer do activities involving 
exertion or heavy lifting.  The veteran worked as a debt 
collector.  The veteran weighed 273 pounds.  The abdomen was 
round, soft, and tender, with present bowel sounds.  There 
was no evidence of an enlarged liver or spleen, abdominal 
wall striae, superficial venous distention, or ascites.  
There were also no signs of malnutrition, anemia, or systemic 
arthritis.  

June 2002 VA medical records indicated the veteran weighed 
264.4 pounds.  It was noted that after one year on 
interferon, the veteran still had a viral count, so he was 
started on PEG and his viral count was dropping.  The veteran 
reported headache and back pain with interferon.  Upon 
examination, the abdomen was soft and non-tender, with normal 
bowel sounds, and no masses or megaly.  The assessments were 
hepatitis C, depression, and myalgias.  

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  See 38 C.F.R. § 
4.114, Diagnostic Code 7345 (2001) and 38 C.F.R. § 4.114, 
Diagnostic Codes 7345, 7354 (2006).  When a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply both the old and new schedular criteria in the 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the criteria prior to July 2, 2001, a 30 percent 
evaluation contemplated minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating under this code contemplated marked 
liver damage manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2001).

The revised regulations added Diagnostic Code 7354, which 
specifically governs hepatitis C.  A 20 percent rating 
contemplates hepatitis C that is productive of daily fatigue, 
malaise, and anorexia, without weight loss or hepatomegaly, 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation contemplates daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes, with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain, having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  A 60 percent rating requires daily 
fatigue, malaise and anorexia with substantial weight loss, 
or other indication of malnutrition, and hepatomegaly; or 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  A 100 percent rating requires near constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2006).  

An incapacitating episode means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 
(2).  Substantial weight loss means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term minor weight loss means 
a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term inability to gain weight means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  Baseline weight means the average 
weight for the two-year period preceding the onset of the 
disease.  38 C.F.R. § 4.112 (2006).

The Board finds that an initial evaluation in excess of 30 
percent is not supported by the objective medical evidence of 
record under the prior regulations.  The medical evidence 
shows that the veteran consistently reported chronic daily 
fatigue and one instance of depression.  But the evidence 
also showed that, other than loose stools, there were no real 
gastrointestinal disturbances - the veteran reported that he 
had no nausea, heartburn, vomiting, constipation, or changes 
in bowel habits.  The preponderance of the evidence 
demonstrated there was no hepatomegaly.  Moreover, the 
evidence did not demonstrate disabling recurrent episodes of 
gastrointestinal disturbances or mental depression.  
Accordingly, an increased evaluation is not warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2001).

The Board also finds that an initial evaluation in excess of 
30 percent is not supported by objective medical evidence of 
record under the amended regulations.  The medical evidence 
shows that the veteran consistently reported chronic daily 
fatigue and weight loss.  Even assuming the March 2000 weight 
of 322 was a baseline weight, on June 2002, the veteran 
weighed 264.4, which is a 57.6 pound weight loss.  But the 
veteran's weight loss was minor because that weight loss is 
almost 18 percent of the baseline weight.  38 C.F.R. § 4.112.  
The preponderance of the evidence was negative for 
hepatomegaly.  There were no signs of malnutrition, anemia, 
or arthritis.  Moreover, the evidence of record does not show 
incapacitating episodes, right upper quadrant pain, anorexia, 
or arthralgia.  Likewise, there is no substantial weight loss 
or near constant debilitating symptoms.  Accordingly, an 
initial evaluation in excess of 30 percent prior to January 
22, 2003 is not warranted.  38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2006).


On and after January 22, 2003

A February 26, 2003 VA record of a telephone consultation 
indicated the veteran reported weakness or fatigue of 4 
months.  The veteran reported weight loss, abdomen swelling, 
and nausea.  A February 27, 2003 VA medical record indicated 
the veteran reported abdominal pain of 2 months, worsening 
over the last 5 months, daily fatigue, and loss of appetite, 
but no nausea, vomiting, constipation, or urinary symptoms.  
The veteran reported receiving interferon but had been off of 
treatment for 5 months.  Upon examination, the abdomen was 
soft, tender diffusely, with normal bowel sounds, and no 
masses, megaly, or bruits.  The veteran weighed 248 pounds.  
The assessment was abdominal pain, off of hepatitis C 
treatment for 5 months.

In a June 2003 statement, the veteran reported that he had 
lost over 1/3 of his body weight, was tired, depressed, had 
no energy, got sick when he ate, and slept 14 to 16 hours per 
day.  

An October 2003 VA liver, gall bladder, and pancreas 
examination was conducted.  The veteran reported that he had 
not had any hepatitis C treatments since the last VA 
examination.  The veteran reported having no energy, sleeping 
12 to 14 hours per day, depression, weight loss of about 100 
pounds in the last six months, abdominal pain of the right 
upper abdomen and mid-abdominal section, daily chronic 
fatigue since 2002, symptoms of jaundice 8 months ago for 3 
weeks, and loss of appetite.  The veteran reported that he 
was not taking medication or undergoing treatment for 
hepatitis C.  The veteran reported that he received 
interferon from a private physician for one year in 2000.  
Upon examination, the veteran weighed 209 pounds.  The 
veteran's abdomen was soft without masses and had normal 
bowel sounds.  There was tenderness with medium palpation of 
the right and left upper quadrants, but no ascites or skin 
discoloration.  The veteran's eyes and skin were negative for 
jaundice or discoloration.  The veteran appeared slightly 
lethargic.  The examiner noted hepatitis C, chronically 
symptomatic.  The examiner also noted that the veteran 
reported severe/chronic fatigue that interfered with daily 
life and interfered with his ability to obtain daily 
employment.

A November 2003 VA mental disorders examination was 
conducted.  The veteran reported that he was unemployed for 
the past year and that in the prior 5 years he had 7 jobs 
that he couldn't keep due to his low energy level.  The 
veteran stated that he lost his job due to absenteeism.

VA medical records indicate that the veteran was hospitalized 
for two days in September 2004, after presenting to the 
emergency room complaining of increased abdomen and head 
pain, a temperature, shortness of breath, poor appetite, 
tiredness, normal joints, but painful and stiff knees and 
neck after a recent accident.  The veteran was admitted with 
diagnoses of left lower lobe pneumonia, abdominal pain, and 
hepatitis C.  The veteran weighed 214 pounds.  The veteran 
was discharged to home with diagnoses of left lower lobe 
pneumonia and hepatitis C.  The veteran reported that he felt 
his energy was back.

An April 2006 VA liver, gall bladder, and pancreas 
examination was conducted.  The veteran stated that he was 
diagnosed with hepatitis C in December 1995 during treatment 
for alcoholism.  The veteran reported that he finished a 
course of interferon for one year at a non-VA facility, but 
had not had any other hepatitis C treatment since that time.  
The veteran also stated that he had lost about 40-50 pounds 
in the last one to two years.  The examiner noted, however, 
that in September 2004, he had weighed 214 pounds and that 
the veteran currently weighed 238 pounds.  The veteran 
reported daily fatigue, malaise, loss of appetite, occasional 
nausea, anorexia, and occasional right-sided abdominal pain, 
better than before.  The veteran reported no vomiting, 
jaundice, arthralgia, medications, or treatment.  It was 
noted that the veteran had not seen a doctor for a "long" 
time.  

Upon examination, the veteran weighed 238 pounds.  There were 
no ascites, no hepatic encephalopathy, no hemorrhage from 
varices, no episodes of hematemesis or melena, and no 
evidence of jaundice or organomegaly.  There was some mild 
tenderness on deep palpation in the right upper quadrant, but 
no swelling.  There was no portal hypertension, no evidence 
of superficial abdominal veins or spelomegaly, pulmonary 
edema, or spider angiomatia, and no evidence of muscle 
wasting or malnutrition.  

As noted above, the veteran's 60 percent evaluation on and 
after January 23, 2003 contemplates daily fatigue, malaise 
and anorexia with substantial weight loss, or other 
indication of malnutrition, and hepatomegaly; or 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  A 100 percent rating requires near constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  38 C.F.R. § 4.114, Diagnostic Code 7354.  An 
incapacitating episode means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 
(2).  Substantial weight loss means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term minor weight loss means 
a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  
Baseline weight means the average weight for the two-year 
period preceding the onset of the disease.  38 C.F.R. 
§ 4.112.

The Board finds that on and after January 22, 2003, an 
increased evaluation is not warranted by the competent 
medical evidence of record.  The objective medical evidence 
of record indicated chronic daily fatigue, occasional nausea, 
loss of appetite, and occasional right upper quadrant pain or 
tenderness to palpation.  The evidence of record does not 
suggest debilitating episodes and there was no objective 
medical evidence of vomiting, anorexia, or arthralgia.  The 
veteran was not taking any medications or receiving treatment 
for his hepatitis C.  Moreover, there was no evidence of 
incapacitating episodes or bed rest.  In addition, the 
veteran gained weight during this period.  Accordingly, an 
evaluation in excess of 60 percent on and after January 22, 
2003 for hepatitis C is not warranted. 

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 30 percent for hepatitis C 
from November 9, 2000 to January 21, 2003 is denied.

An increased rating in excess of 60 percent for hepatitis C 
on and after January 22, 2003 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


